SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

69
CA 11-01158
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND GORSKI, JJ.


FRED MUHLEMAN, PLAINTIFF-APPELLANT,

                      V                                            ORDER

NATIONWIDE INSURANCE AND NATIONWIDE FIRE
INSURANCE COMPANY, DEFENDANTS-RESPONDENTS.


LAW OFFICE OF RONALD J. PASSERO, ROCHESTER (RONALD J. PASSERO OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

LAW OFFICES OF EPSTEIN, GIALLEONARDO & HARTFORD, GETZVILLE (JENNIFER
V. SCHIFFMACHER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered February 2, 2011 in a declaratory judgment
action. The order, among other things, granted defendants’ cross
motion for dismissal and summary judgment.

     Now, upon reading and filing the stipulation discontinuing action
signed by the attorneys for the parties on January 18 and 20, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    January 31, 2012                    Frances E. Cafarell
                                                Clerk of the Court